Citation Nr: 1642546	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss disability and tinnitus are the result of exposure to hazardous noise levels incurred during service. 

The Veteran reports that his duties included the maintenance, service, and operation, of battery guns.  Personnel records list his military occupational specialty (MOS) in the Navy as a fire control technician aboard several destroyers.  Therefore, in-service noise exposure has been established. 

An April 1955 clinical record reveals that the Veteran complained of "trouble hearing communications over ear-phones," and that an examination was requested to determine if there was "any deafness."  A hearing test, performed the same date as the aforementioned clinical record, indicates that the Veteran suffered some level of hearing loss, though the examiner opined that the test failed to expose "any hearing difficulty."  Unfortunately, the Veteran's entrance and exit examinations do not contain audiograms for comparison to the results of the April 1955 hearing examination.  

VA provided the Veteran with a hearing loss and tinnitus examination in April 2011.  The VA examiner diagnosed the Veteran with sensorineural hearing loss and tinnitus, but found, in a subsequent addendum opinion, that it was less likely than not that the Veteran's sensorineural hearing loss and tinnitus were related to acoustic trauma that occurred during service.  

The examiner noted that "[t]here is no evidence of noise exposure.  There is no evidence of "light duty," audiologic study and/or otologic evaluation consistent with military noise exposure episode(s).  There is no specific military circumstance of onset for hearing loss and/or tinnitus . . .  Finally there is no claim for hearing loss and/or tinnitus disability throughout this [V]eteran's working year suggesting that the hearing loss and/or tinnitus onset followed both this [V]eteran's military service and occupational service years."  Ultimately, the examiner concluded that the Veteran's hearing loss disability and tinnitus were likely attributable to age-related hearing loss (presbycusis) "and/or some other [cause]."

When VA provides an examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2011 examination report is inadequate for purposes of rendering a decision in the instant appeal for several reasons.  

The April 2011 examination report is not based on an accurate factual background.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's explicit finding that the veteran's account of in-service symptoms were credible).  

In this case, the record indicates, contrary to the facts recorded by the examiner, that the Veteran did report hearing loss while in service, did undergo an in-service hearing examination, and that the Veteran did suffer military noise exposure as a result of his MOS. 

Moreover, the evaluation of weight and credibility of evidence is an adjudicative determination to be made by the Board or VA rating specialist and not a medical determination to be made by a medical professional.  See 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present.").  The April 2011 examination report, with addendum, reached beyond the providence of the examiner.  See Sizemore v. Principi, 18 Vet.App. 264, 275 (2004) (explaining that, when an examiner makes factual findings and legal determinations, a new medical examination may be necessary to "remove whatever taint there may be from [the examiner's] overreaching").  

The Board also notes that the examiner did not comment on the April 1955 hearing examination, which appears to show some level of in-service hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that the "threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss").  An adequate examination requires that the examiner be fully cognizant of the veteran's past medical history.  A VA examiner is not required to review a veteran's claims file prior to providing an opinion, so long as the examiner is aware of all pertinent facts from the veteran's history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008).  

In this case, the record indicates that the examiner was not aware of the April 1955 hearing examination.  Thus, it cannot be said that the examiner was fully cognizant of the Veteran's past medical history at the time the April 2011 examination report was drafted.  

The Board finds that a new examination is required for this claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination from a suitably qualified examiner, to exclude the examiner who provided the April 2011 examination, for his claimed hearing loss disability and tinnitus.  The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

(a)  Taking into account the evidence in the claims file, to specifically include the Veteran's lay statements, his testimony, his wife's testimony, and the April 1955 hearing examination, the examiner must determine the nature and cause of the Veteran's hearing loss disability and tinnitus, to include whether it is at least as likely as not that the above conditions were incurred in, caused by or are otherwise related to the Veteran's service.  The Board notes that the April 1955 hearing examination contains an audiogram that must be converted into the present-day standard.

(b)  The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain why, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

(c)  All necessary tests should be performed.

2.  After obtaining the above requested examinations and associating them with the claims file, the RO/AOJ should readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





